DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 2/16/2022, with priority based on foreign patent application JP2017-171951, dated 9/7/2017.  Current outstanding claims are claims 1-2, 4-9, wherein claims 1-2, 4-7 and 9 are amended, claim 3 is cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a processing unit configured to execute…” 
 
Furthermore, the generic placeholder has no commonly understood meaning and is not generally viewed by one skilled in the art to connote a particular structure, and is thus not modified by sufficient structure for performing the claimed function.  See, Media Right Technologies, Inc. v. Capital One Financial Corp., Slip Op. at 8, No. 2014-1218 (Fed. Cir. Sept. 4, 2015)
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be exemplary structures described in the specification for the 35 U.S.C. 112(f) limitation: paragraph 36-40
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Unknown Author (“Chapter 2. The Structure of the Java Virtual Machine”, docs.oracle.com/javase/specs/jvms/se8/html/jvms-2.html, May 9, 2014) (Hereafter as “JVM”).

As for claim 1, JVM teaches an information processing apparatus comprising 
a processing unit configured to execute a virtual machine [JVM], wherein the virtual machine is configured to operate a program with a stack machine (Section 2.5.2 – Java Virtual Machine Stacks, “…each …thread has a private Java Virtual Machine stack…” Examiner note, the broadest reasonable interpretation of stack machine, as understood in light of the specification, is a stack and program execution area accessed by the processing unit.  Thus, stack machine is understood as a memory area in the VM allocated to stack and associated programming code.  Here, it is inherent the JVM stack is implemented as a memory area with associated code of the thread associated with the stack.  In addition, Examiner note, it is additionally well known in the art, VMs, including JVMs are executed by processing units.  See, e.g., Examiner Search note on “JVM on physical hardware.)
secure a first operation area in a storage area allocated in a storage medium, wherein the first operation area is an area where a first program [thread] of the plurality of programs operates (Section  2.5.2 – Java Virtual Machine Stacks, “Each Java virtual machine thread has a private JVM stack, created at the same time as the thread…stores frames…”  the stack is understood as the operation area where a first program operates and is secured, as it is used to store frames, which stores data and partial results, as well as to perform dynamic linking, return values for methods, and dispatch exceptions for the first program and it is local to that thread and cannot be referenced by any other thread.  See, e.g., Section 2.6 – Frames.) 
secure a second operation area based on a second program [another method] that is called from the first program, wherein the second operation area [a new frame] is an area in the storage area where the second program of the plurality of programs operates (Section 2.6 – Frames, “…a new frame is created each time a method is invoked…a frame ceases to be current if its method invokes another method…”  second program is understood as the invoked another method.  Whenever a method is invoked, a new frame is created, the newly created frame is understood as the second operation area called/invoked from the first paragraph.  In addition, each thread has its own PC register, and is understood as a program.  See, e.g., Section 2.5.1 – The PC Register, “the java virtual machine can support many threads of execution at once … each…thread is executing the code of a single method … each … thread has its own pc …register…each Java Virtual Machine thread is executing the code of a single method, namely the current method for that thread…”), 
and the second program is different from the first program (Section 2.6 – Frames “…method invokes another method…” and Section 2.5.1, “JVM can support many threads of execution …each …thread has its own pc register…each …thread is executing the code of a single method…”  Examiner note, Specification does not explain what “different” in this context means, and merely recites the claim language.  Only description of different substantively relates to different operating areas for different programs/threads (see, Specification paragraph 135-136).  Thus, different here is understood as a second program/thread having a different operating area.  Each thread has its own memory area, PC counters/frame, etc., which are clearly a type of operating area, and separate for each thread where the second program operates, in the storage area (Section 2.5.2 – Java Virtual Machine Stacks, “Each Java virtual machine thread has a private JVM stack, created at the same time as the thread---stores frames…” the prior art teaches the capability to support the instantiation of threads, recited in plural form, and allocation of a separate area for each of the threads.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the prior art is capable of supporting a second program is different from the first program because doing so allows the multithreaded execution of multiple methods of java applications)
transfer data between the first program and the second program through a link between a first buffer in the first operation area and a second buffer in the second operation area (Chapter 2.6 – Frames, “…a frame is used to store data and partial results, as well as to perform dynamic linking, return values for methods…when a method is invoked, a new frame is created and becomes current when control transfers to the new method.  On method return, the current frame passes back the result of its method invocation…to the previous frame…”  in view of “the JVM’s PC Register is wide enough to hold a returnaddress or a native pointer on the specific platform…” (Section 2.5.1 – PC Register) and “each frame…contains an array of variables…hold a value of ….returnaddress…” (Section 2.6.1 – Local Variables).  The return of data/result of the invoked method/current frame (second program) to the invoking method/previous frame (first program) is understood as a form of transferring data.  Moreover, as explicitly taught, frame is used to store data and partial results and return values for methods, thus the frame of each program is understood as the first and second buffer in the respective first and second operation area).

As for claim 9, it contains similar limitations as claim 1 above.  Thus, it is rejected under the same rationales.

As for claim 2, JVM teaches he information processing apparatus according to claim 1, wherein the virtual machine is further configured to release the second operation area when execution of the second program terminates and the first program continues to execute (Section 2.5 – Run-Time Data Areas, “…per-thread data areas are…destroyed when the thread exits…” and Section 2.6 – Frames, “…on method return, the current frame passes back the result of its method invocation, if any to the previous frame.  The current frame is then discarded as the previous frame becomes the current one…”, discarding the current frame and the previous frame becomes the current one is understood as releasing the second operation area, where the previous frame/associated method/thread continues to execute, including using the passed back result.).

As for claim 4, JVM also teaches wherein the virtual machine is further configured to share the data of the first program to the second program with reference to the first buffer from the second buffer (Section 2.6.1, “…on instance method invocation, local variable 0 is always used to pass a reference to the object on which the instance method is being invoked…any parameters are subsequently passed in consecutive local variables starting from local variable 1…”  thus the passing of data from first program to the second program is by reference to the object upon which the instance method is being invoked (i.e., reference to the calling method’s object).

As for claim 5, JVM also teaches the virtual machine is further configured to share the data of the first program in the second program with reference to a part of the first buffer from the second buffer (Section 2.6.1, “…on instance method invocation, local variable 0 is always used to pass a reference to the object on which the instance method is being invoked…any parameters are subsequently passed in consecutive local variables starting from local variable 1…”  thus the passing of data from first program to the second program is by reference to the object upon which the instance method is being invoked (i.e., reference to the calling method’s object).

As for claim 6, JVM also teaches the second buffer includes an external buffer linked to the first buffer, and the virtual machine is further configured to share the data of the first program to the second program with reference to the first buffer from the external buffer ((Section 2.6.1, “…on instance method invocation, local variable 0 is always used to pass a reference to the object on which the instance method is being invoked…any parameters are subsequently passed in consecutive local variables starting from local variable 1…”  Examiner note, the external buffer in the Specification is merely described as “a buffer…corresponding to one program when viewed from the one program is referred to as an ‘internal buffer’…a buffer…corresponding to another program when viewed from the one program, which has been made available…is referred to as an ‘external buffer’…” (Specification, paragraph 85).  Thus, the external buffer in the specification includes existing buffers, that are labeled as such based on point of view and can be understood as the same first buffer of the first program, where from the view of the first program it’s the internal buffer, and when viewed from the second program, is referred to as external buffer (i.e. “…buffer corresponding to another program [first program] when viewed from the one program [second program]…is referred to as an “external buffer”…”)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JVM, further in view of Unknown Author (“Oracle JDK 7 and JRE 7 Certified System Configurations”, www.oracle.com/java/technologies/jdk-jre-7-cs-config.html, July 28, 2011) (hereafter as “JRE 7”).

As for claim 7, JVM teaches the virtual machine secure a cooperation area for cooperation between the first program and the vm code in the storage area, and perform data transfer between the first program and the VM code through  the cooperation area (Section 2.6.2 Operand Stacks in view of Section 2.11.1. Types and the Java Virtual Machine, “Java Virtual Machine supplies instructions to load constants or values…onto the operand stack…other Java Virtual Machine instructions…” in view of “Table 2.11.1-A”.  data transfer occurs between the program and the VM via the Java Virtual Machine Instructions that transfers data.  The actions utilizes the operand stack, thus, is via the cooperation area of the thread).
While it is well-known Java virtual machine the Java Runtime environment that includes it are compiled and distributed for specific architectures, thus run as native codes.  Nevertheless, in the interest of compact prosecution, Examiner note JVM does not explicitly teach the virtual machine is implemented in a native code executed by a processor.
However, JRE 7 teaches the virtual machine is implemented in a native code executed by a processor (“”CPU Architecture” are described for JREs, which includes Java Virtual machines, and can be run on the CPU architectures specified, in another word, they are running utilizing the instruction set of the cpu architecture it runs on, which is understood as Native code).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate JRE7’s teaching of the VM implemented in a native code executed by a processor to JVM because they are all directed to JVM implementations and because doing so allows the execution of JVM on specific CPU architectures in a supported manner (JRE 7, “supported locales and supported writing systems for each platform…”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JVM, further in view of Wane (US PGPUB 2016/0007190).

As for claim 8, while it is well known in the art IC cards can run JVMs.  In the interest of compact prosecution, Examiner note JVM do not explicitly teach the information processing apparatus includes an integrated circuit card.
However, Wane teaches a known method of information processing apparatus running JVM that includes an integrated circuit (IC) card (The information processing apparatus according to claim 1, wherein the information processing apparatus includes an integrated circuit (IC) card (Abstract, “eUICCs” in view of paragraph 24, “…java card virtual machine…”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Wane’s teaching of the information processing apparatus includes an integrated circuit card to JVM because they are all directed to JVM implementations and because doing so allows improved trusted platform deployment (Wane, Abstract).

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. 
Applicant argues in the remark dated 2/16/2022 that: “JVM merely describes a single active frame of a thread that is created upon invocation of a method…JVM describes that a frame is local to a thread and cannot be referenced by any other thread…does not teach…data transfer between two different programs operating on a virtual machine through a link between a first buffer in the first operation area of a first program and a second buffer in the second operation area of a second program…” (App. Arg. Pg. 8).  
Examiner respectfully disagrees for the following reasons:
As for Argument I, see paragraph 6 above.  In addition, Examiner note the present application’s specification states “…a link between different buffers using the above conversion information or the like…” (paragraph 86) and “…VM refers to conversion information for converting the logical address and the physical address in the storage medium…” (Paragraph 79).  To state plainly, under the BRI, the claim limitation can be interpreted as including sending data from one program to another by storing data at a specific location, in either direction and at any time during the execution of the programs.    
Here, the prior art explicitly teaches a program calling on another program, the called program having a frame, each frame includes not only store the data and its own partial results, but also stores return values for methods, and each frame contains an array of variables including of the type returnAddress (Section 2.6.1) or a native pointer (Section 2.5.1).  Moreover, on method return, the current frame (i.e., second program), passes back the result of its method invocation, if any, to the previous frame of the method that called it (i.e., the first program).  Thus, it is unequivocal that prior art teaches data has been passed between the first program and the second program through a reference (whether returnaddress or native pointer) between the first frame and the second frame.  It is unclear the basis for applicant’s argument why prior art’s explicit transferring of data from the second program back to the first program that called it isn’t data transfer between two different programs.  Indeed, even incorporating unclaimed features of what can comprise a link for transferring, it is an indication of location to store the data to.  Applicant’s assertion that “…JVM merely describes a single active frame of a thread…” is confusing in that the assertion does not preclude the existence of the two operation areas corresponding to the operation area for first program and operation area for second program as claimed and operated.  Moreover, the current application explicitly contemplates one program executing and generating result that is subsequently received by another program that then utilize the data after waiting on the said generated result (See, Specification, paragraph 118).  Here, the data is clearly, unequivocally sent to the first program from the second program, thus, it necessarily has a location where the data is returned to, whether via return address or native pointer to indicate the location, or any other unclaimed representation of a storage location.  Thus, the prior art clearly teaches each and every element of the claimed invention and Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199